Soccer99 Exhibit 10.57 CONTRATO DE ARRENDAMIENTO quecelebran por una parte, INDUSTRIAS ASOCIADAS MAQUILADORAS, S.A. DE C.V.,representada en este acto por el Sr. Eduardo Mendoza Larios, en lo sucesivo referido como el “ARRENDADOR”, y SUNBANK DE MEXICO, S. de R.L. de C.V., representada en este acto por el Sr. Robert David George, en lo sucesivo referido como el “ARRENDATARIO” con la comparecencia y consentimiento de ESTERL1NE TECHNOLOGIES CORPORATION, en lo sucesivo referido como el “GARANTE”, y que formalizan al tenor de las siguientes DECLARACIONES y CLAUSULAS: LEASE AGREEMENT entered into by and between INDUSTRIAS ASOCIADAS MAQUILADORAS, S.A. DE C.V., herein represented by Mr. Eduardo Mendoza Larios, hereinafter referred to as “LESSOR”, and SUNBANK DE MEXICO, S. de R.L. de C.V., herein represented by Mr.Robert David George hereinafter referred to as “LESSEE”, with the presence and consent of ESTERLINE TECHNOLOGIES CORPORATION, hereinafter referred to as the “GUARANTOR”, that is formalized pursuant to the following RECITALS and CLAUSES. DECLARACIONES RECITALS Declara en este acto el ARRENDADOR por conducto de su represente legal, el seńor Eduardo Mendoza Larios: LESSOR hereby declares by means of its Legal Representative, Mr. Eduardo Mendoza Larios that: I. Que su representada es una Sociedad Mercantil organizada y existente conforme a la Ley General de Sociedades Mercantiles, según acta constitutiva que consta en Escritura Pública número 13602, volumen 268, pasada ante la fe del Licenciado Macedonio E. Gutirrèz, entonces Notario Público Número Uno para la Ciudad de Mexicali, Baja Califomia, el 8 de agosto de 1955; la cual fue posteriormente modificada para cambiar la denominaciȯn de la empresa a Industrias Asociadas Maquiladoras S.A. de C.V., según Escritura Pública No.229,855 del volumen 8945, protocolizada ante la fe del Lic.Francisco Lozano Noriega, Notario Público número Diez para la Ciudad de Mexico, Distrito Federal e inscrita bajo partida número 6077 de fecha 30 de septiembre de 1987 en la secciȯn de Comercio del Registro Público de la Propiedad y de Comercio en la Ciudad de Mexicali, Baja California, teniendo como objeto social, entre otros, el desarrollo y operaciȯn de Parques Industriales, en razón de lo cual opera, entre otros, el conocido como Parque Industrial Valle Bonito, ubicado en la Ciudad de Tijuana, Baja Califomia, documento que, marcado como Anexo “A1”, se agrega al presente Contrato como parte del mismo. I. It is a company organized and existing under Mexican General Corporations Law, as per Charter of Incorporation evidenced in Public Instrument No. 13602, Volume 268, executed before Attorney Macedonio E. Gutierrez, Notary Public No. 1 in Mexicali, Baja Califomia, on August 8, 1955, which was thereafter amended to change the company’s name to Industrias Asociadas Maquiladoras, S.A de C.V. according to Public Instrument No. 229,855, volume 8945, executed before Attorney Francisco Lozano Noriega, Notary Public No. Ten in Mexico City, Federal District, registered under log entry number 6077, on September 30, 1987 in the Commerce Section of the Public Registry of Property and Commerce in the City of Mexicali, Baja Califomia, having as its corporate purpose, among others, the development and operation of Industrial Parks, by virtue of which it operates among others, the one known as Parque Industrial Valle Bonito, located in the City of Tijuana, Baja Califomia, Mexico, document attached herein as Exhibit “A1” and made a part hereof. II. Que su representante legal, el señor Eduardo Mendoza Larios, tiene capacidad legal suficiente para actuar en su nombre y representación y obligarle en tèrminos del presente Contrato, según consta en Escritura Pública número 113,204, volumen 2799, de fecha 5 de julio del 2007, pasada ante la fe del Licenciado Luis Alfonso Vidales Moreno, Notario Público número 5 en la Ciudad de Mexicali, Baja Califomia, Mèxico, documento que marcado como Anexo “A2”, se agrega al presente como parte del mismo. II. Its Legal Representative, Mr. Eduardo Mendoza Larios has sufficient legal capacity to act on its name and representation and to bind it in terms of this Agreement, as evidenced in Public Instrument No.113,204, volume 2799, dated July 5, 2007, executed before Attorney Luis Alfonso Vidales Moreno, Notary Public No. 5 in the city of Mexicali, Baja California, Mexico, document attached herein as Exhibit “A2” and made a part hereof. 1 III. Que es dueñio y puede disponer libremente de una porciόn de terreno, identificado como Lote 4, Manzana 121 en el Parque Industrial Valle Bonito en la ciudad de Tijuana, Baja California, México, con una superficie total de 23,655.829 m2 (Veintitrés mil seiscientos cincuenta y cinco 82/100 metros cuadrados), equivalentes a 254,628.98 pies cuadrados, (en lo sucesivo la “Superficie de Terreno”) y de las mejoras construidas en el mismo y que se detallarán más adelante en el presente, incluyendo pero no limitado al edificio modular ahi ubicado al que se identifica como “Edificio Duna” (en lo sucesivo referido como el “Edificio Duna”) con una “Superficie Arrendable” total de 129,165.00 (Ciento veintinueve mil ciento sesenta y cinco) Pies Cuadrados, el cual se compone de las siguientes secciones: Mόdulo 1 (en lo sucesivo el “Modulo 1”) con una superficie de 34,444.00 pies cuadrados, Mόdulo 2 (en lo sucesivo el “Modulo 2”) con una superficie de 34,444.00 pies cuadrados, Mόdulo 3 (en lo sucesivo el “Mόdulo 3”) con una superficie de 34,444.00 pies cuadrados y Mόdulo 4 (en lo sucesivo el “Mόdulo 4”) con una superficie de 25,833.00 pies cuadrados; III. It is owner and may freely dispose of a portion of land, described as Lot 4, Block 121, at Valle Bonito Industrial Park in the city of Tijuana, Baja California, Mexico, with a total surface of 23,655.829 m2 (twenty three thousand six hundred and fifty five 82/100 square meters), equivalent to 254,628.98 square feet, (hereinafter referred to as the “Land Surface”) and of the improvements therein constructed as detailed hereinafter in the present document, including but not limited to the building therein located, which is identified as “Duna Building” (hereinafter referred to as the “Duna Building”) with a “Leasable Area” of 129,165.00 (One hundred twenty nine thousand one hundred sixty five) square feet, which is composed by the following sections: Module 1 (hereinafter referred to as “Module 1”) with a leasable area of 34,444.00 square feet, Module 2 (hereinafter referred to as “Module 2”) with a leasable area of 34,444.00 square feet, Module 3 (hereinafter referred to as “Module 3”) with a leasable area of 34,444.00 square feet and Module 4 (hereinafter referred to as “Module 4”) with a leasable area of 25,833.00 square feet; El área sujeta a este Contrato de Arrendamiento corresponde a la “Superficie Arrendable” total es decir al “Edificio Duna” completo con todas y cada una de sus secciones. Para efectos de este contrato, el término “Propiedad Arrendada”, será entendido como: la parte proporcional de la “Superficie Arrendable” bajo posesiόn del ARRENDATARIO que el mismo vaya ocupando hasta el momento de la total ocupaciόn del Edificio Duna, según el programa de ampliaciόn y ocupaciόn que más adelante han acordado las partes y que a la fecha de inicio de este arrendamiento corresponde al Mόdulo 1 del Edificio Duna con una superficie arrendable de 34,444.00 (treinta y cuatro mil cuatrocientos cuarenta y cuatro) Pies Cuadrados, The area subject to this Lease Agreement corresponds to the total “Leasable Area” that is to say the whole Duna Building with all its sections. For the purposes of this agreement the term “Leased Property”, will be understood as the proportional part of the Leasable Area under LESSEE’s possession as it happens to be occupied and up to the moment of total occupation of the Duna Building, according to the expansion and occupation program agreed ahead by the parties and that at the commencement date of this lease corresponds to the “Module 1” of the Duna Building which has a leasable area of 34,444.00 (thirty four thousand four hundred forty-four) Square Feet. IV. El domicilio en el que tiene el principal asiento de sus operaciones es el ubicado en Kilόmetro 10.5 de la Carretera a San Luis Rio Colorado, en Mexicali, Baja California, México y que su Registro Federal de Contribuyentes es IAM 870622 MF4. IV. The address at which it has its principal place of business is located at Kilometer 10.5 of highway to San Luis Rio Colorado, in Mexicali, Baja California, Mexico, and its Federal Taxpayers’ Registry number is IAM 870622 MF4. V. Que es su intenciόn dar en arrendamiento la Propiedad Arrendada al ARRENDATARIO, de acuerdo a los términos y condiciones de este Contrato. V. It is its intent to lease the Leased Property to LESSEE, pursuant to the terms and conditions of this Agreement. Declara en este acto el ARRENDATARIO, por conducto de su representante legal: LESSEE hereby declares by means of its Legal Representative: 2 VI. Que acredita su legal existencia como Sociedad Mercantil, con la Escritura Pública de fecha 8 de febrero de 2002, número 45,821, del volumen 1,375, protocolizada ante la fe del Lic. Ricardo del Monte Núñez, Notario Público Número Ocho para la Ciudad de Tijuana, Baja California, México, cuya copia se agrega al presente marcada como Anexo “B”, para formar parte integrante del mismo. VI. That it evidences the legal existence as a Mercantile Corporation as per Public Instrument dated February 8, 2002, Number 45,821, volume 1,375, executed before Attorney Ricardo del Monte Núñez, Notary Public Number Eight in the city of Tijuana, Baja California, Mexico, a copy of which is attached herein as Exhibit “B” and made a part hereof. VII. Que acredita la capacidad legal de su representante legal para comparecer a la firma del presente con facultades suficientes, mismas que no le han sido revocadas o de manera alguna modificadas, con la Escritura Pública de fecha 3 de noviembre de 2014, número 29,746, del volumen 509, protocolizada ante la fe del Lic. Xavier Ibáñez Aldana, Notario Público Número Uno para la Ciudad de Tijuana, Baja California, México, cuya copia se agrega al presente marcada como Anexo “B-1”, para formar parte integrante del mismo. VII. That it evidences the legal capacity of LESSEE’S Representative to appear on its behalf with sufficient authority, same which has not been revoked or in any manner modified, with Public Instrument dated November 3, 2014, Number 29,746, volume 509, executed before Attorney Xavier Ibáñez Aldana, Notary Public Number One in the city of Tijuana, Baja California, Mexico, a copy of which is attached herein as Exhibit “B-1” and made a part hereof. VIII. El domicilio en el que tiene el principal asiento de sus operaciones es Blvd. Insurgentes 19208-3, Col. Cerro Colorado, Tijuana, Baja California, C.P. 22223, Mexico, precisamente el de la Propiedad Arrendada, y que el Registro Federal de Contribuyentes del ARRENDATARIO es: SME020208GXA. VIII. The address at which it has its principal place of business is Blvd. Insurgentes 19208-3, Col. Cerro Colorado, Tijuana, Baja California, C.P. 22223, Mexico, and LESSEE’S Federal Taxpayers Registry number is: SME020208GXA. IX. Que es su intención arrendar del ARRENDADOR la Propiedad Arrendada que se describe en la Declaración III, de acuerdo a los términos y condiciones de este Contrato. IX. It is LESSEE’S intent to lease from LESSOR the Leased Property described in Recital III, pursuant to the terms and conditions of this Agreement. De acuerdo a lo anterior las partes otorgan las siguientes: Pursuant to the above the parties agree as follows: CLÁUSULAS CLAUSES I. OBJETO DE ESTE CONTRATO I. SCOPE OF LEASE AGREEMENT. A. En los términos y condiciones que se establecen más adelante, el objeto del presente Contrato es el siguiente: El ARRENDADOR da en arrendamiento al ARRENDATARIO y el ARRENDATARIO toma en arrendamiento del ARRENDADOR la Propiedad Arrendada descrita en la Declaración III del presents misma que en este acto se tiene por reproducida como si a la letra se insertare y que para mayor referencia se ilustra en el documento que marcado como Anexo “C”, y firmado de aceptación por las partes se agrega al presente formando parte integrants del mismo, con el fin de realizar en el mismo, exclusivamente las actividades industrials consistentes en la manufactura y ensamble de componentes electrónicos, inyección plástica, planchado de acero, maquinado y cualesquier otra actividad de manufactura o ensamble permitida conforme a la Legislación Aplicable. A. On the terms and conditions set forth hereinafter, the scope of this Lease Agreement is as follows: LESSOR hereby leases to LESSEE, and LESSEE hereby leases from LESSOR the Leased Property as described in Recital III above, same which is hereby considered reproduced as if literally inserted and that for further reference is detailed in the document marked as Exhibit “C”, and that accepted and signed by the parties, is attached hereto and made a part hereof, for the purpose of performing the manufacture and assembly of electronic components, plastic injection molding, steel plating, machining and any other manufacturing or assembly activity permitted in accordance with Applicable Law. De conformidad con el siguiente programa de ampliación y ocupación forzoso para el ARRENDATARIO, al inicio del presente arrendamiento, el ARRENDATARIO toma en arrendamiento el Módulo 1 del Edificio Duna con una superficie de 34,444.00 (treinta y cuatro mil cuatrocientos cuarenta y cuatro) Pies Cuadrados. According to the following expansion and obligatory occupation program for LESSEE, at the commencement of this Agreement, LESSEE leases the Module 1 of the Duna Building with an Area of 34,444.00 (thirty four thousand four hundred forty-four) Square Feet. 3 A partir del inicio antes deschto, la Propiedad Arrendada será ampliada sucesivamente mediante la adición de los módulos restantes del Edificio Duna, según se detalla a continuación: As from the starting point described above, the Leased Property shall be successively expanded by adding the remaining modules of the Duna Building as follows: El Módulo 2 con una superficie de 34,444.00 pies cuadrados se integrará a la Propiedad Arrendada a partir del día primero de octubre de 2016. The Module 2 with an area of 34,444.00 square feet will be integrated into Leased Property as from October 1, 2016. El Módulo 3 con una superficie de 34,444.00 pies cuadrados se integrará a la Propiedad Arrendada a partir del día primero de octubre de 2017. The Module 3 with an area of 34,444.00 square feet will be integrated into Leased Property as from October 1, 2017. El Módulo 4 con una superficie de 25,833.00 pies cuadrados se integrará a la Propiedad Arrendada a partir del día primero de octubre de 2018. The Module 4 with an area of 25,833.00 square feet will be integrated into Leased Property as from October 1, 2018. En las fechas previstas, las partes levantarán un acta firmada por sus representantes legales en la que se hará constar la entrega de la posesión de cada uno de los módulos, con independencia de la anterior formalidad, la superficie de cada uno de los módulos referidos, empezará a generar rentas de forma automática en la fecha indicada para cada uno de ellos, sin importar que no se llegue a levantar la referida acta circunstanciada o que el ARRENDATARIO por causas diversas no imputables al ARRENDADOR, no llegaré a tomar posesión de cada uno de estos módulos. On the scheduled dates, the parties will record a minute signed by their legal representatives which will attest the delivery of the possession of each one of the modules, notwithstanding the foregoing formality, the area of each one of the referred modules, will begin to generate rents automatically on the date indicated for each of them, notwithstanding that the referred minutes are not signed by LESSEE or that LESSEE does not take possession of the Modules for reasons that are not attributable to LESSOR. El ARRENDATARIO en este acto otorga su consentimiento para el efecto de que el ARRENDADOR disponga libremente de los módulos restantes del Edificio Duna previamente y hasta el momenta en que estos deban ser ocupados por el ARRENDATARIO, separando la operación de ambas empresas con una pared divisoria y siendo responsabilidad del ARRENDADOR liberarlos en tiempo y forma y entregarlos en las condiciones acordadas con el ARRENDATARIO en caso de uso u ocupación diversa. LESSEE hereby consents for LESSOR to freely dispose of the remaining modules of the Duna Building prior and up to the moment when these will be occupied by LESSEE, separating he operation of both companies with a dividing wall and being LESSOR’s responsibility to vacate them in a timely form and manner and to deliver them in the conditions agreed with LESSEE in case of giving them a diverse use or occupation. Las partes acuerdan que la incorporación a la Propiedad Arrendada de los módulos aquí referidos, podrá llevarse a cabo de manera anticipada a la de las fechas previstas, previa solicitud por escrito del ARRENDATARIO al ARRENDADOR: The parties agree that the incorporation to the Leased Property of the modules referenced herein, may take place with anticipation to the dates provided, prior written request by LESSEE to LESSOR: a) Con al menos 6 meses de anticipación a la fecha en la que pretenda entrar en posesión del módulo que corresponda en caso de que el módulo referido se encuentre ocupado por algún arrendatario temporal del ARRENDADOR. a) With at least 6 months of anticipation to the date on which it intends to take possession of the corresponding module a module in case such module is occupied by a temporary tenant of LESSOR’s. b) Con al menos 30 días de anticipación a la fecha en la que pretenda entrar en posesión del módulo que corresponda, en caso de que dicho modulo se encuentre disponible y desocupado. b) With at least 30 days of anticipation to the date on which it intends to take possession of the corresponding module if such module if vacant and unoccupied. 4 Las partes deberán de celebrar un convenio modificatorio a este Contrato de Arrendamiento, en el que se acuerde la adición de cada módulo a la Propiedad Arrendada en fecha diversa a la aquí pactada, acordando las partes que de agregar el ARRENDATARIO anticipadamente a la Propiedad Arrendada el último módulo con el cual se ocupe la totalidad del Edificio Duna, se modifica automáticamente el Término de Arrendamiento a efecto de que concluya al transcurso de los 10 años forzosos y completos de arrendamiento, contados a partir de la toma de posesión del último módulo con el cual se ocupe el Edificio Duna de forma completa. The parties shall celebrate an addendum to this Lease Agreement, which will agree the addition of each module to the Leased Property in a different date to the ones provided herein, agreeing the parties that in the event of an accelerated addition by LESSEE of the last module to occupy the whole Duna Building, the Lease Term will be automatically modified to the effect that the Lease Agreement will conclude at the end of the mandatory 10 (ten) years of lease counted as from the possession of the last module to occupy the whole Duna Building. B. Derecho del Tanto. El ARRENDATARIO tendrá el Derecho del Tanto para el arrendamiento de las construcciones ubicadas en los inmuebles señalados en el Anexo “C2” del presente Contrato de Arrendamiento, precisando que dicho derecho del tanto se tendrá en segundo grado respecto de las construcciones que se puedan llevar a cabo en el inmueble identificado con el número “2”, debido a que se otorgó un derecho al tanto en primer grado a una tercera parte con anterioridad a la firma del presente contrato. Respecto al inmueble marcado con el número “1”, el derecho al tanto será en primer grado. B. Right of First Refusal, LESSEE will have the right of first refusal to lease the constructions found in the lots detailed in Exhibit “C2” of this contract, stating that such right of first refusal will be granted in a second order regarding the constructions that can be made in the lot identified with the number “2”, due to the fact that a right of first refusal was granted to a third party before the signature of this agreement. With respect to the lot identified with the number “1”, the right of first refusal will be in first order. En virtud de lo anterior las Partes acuerdan expresamente que durante el término inicial o sus prórrogas, en caso de que el ARRENDADOR reciba una oferta de algún tercero para rentar construcciones en los inmuebles referidos, el ARRENDADOR notificará inmediatamente por escrito al ARRENDATARIO, quien gozará de un periodo de 30 (treinta) dias naturales a efecto de ejercer su derecho del tanto para arrendar dicha construcción en las mismas condiciones generales establecidos en este Contrato, excepto del término de arrendamiento y la renta base que será negociada en dicho momento por las partes. Transcurrido dicho término sin que el ARRENDATARIO notifique por escrito su intención de ejercer su derecho del tanto, el ARRENDADOR estará facultado para disponer del inmueble respectivo de forma permanente y sin necesidad de volver a notificar al ARRENDATARIO. As consequence the parties expressly agree that during the Initial Term or during its extensions, in case LESSOR receives an offer from a third party to rent on of such constructions, LESSOR shall immediately notify LESSEE in writing, who will enjoy of a period of 30 (Thirty) calendar days in order to exercise its right of first refusal to lease such construction under the same general conditions established in this contract except of the lease term and the base rent, that shall be negotiated in such moment by the parties. Passed such period of time without LESSEE’s written notification expressing its intention to exercise its right of first refusal, LESSOR will be authorized to freely dispose of such property permanently and without the need to notify LESSEE again. II. CONSTRUCCIONES O MODIFICACIONES A LAS MEJORAS DEL ARRENDADOR. II. CONSTRUCTIONS OR MODIFICATIONS TO IMPROVEMENTS BY LESSOR. 5 A. EI ARRENDADOR a su costa ha construido, en la Superficie de Terreno, en cumplimiento de toda la normatividad aplicable, incluyendo pero no limitada a la de Salubridad e Higiene y al Reglamento del Parque Industrial, cuya copia firmada por las partes se agrega al presente como Anexo “D”, las mejoras a que se refiere la Declaracion III; La Propiedad Arrendada contará una serie de “Mejoras”, entendiendose como tales a las Instalaciones estructurales o de maquinaria, enseres, mobiliario e instrumentos disponibles dentro o fuera del Edificio Duna, entre las cuales serán proporcionadas por el ARRENDADOR (“Mejoras del ARRENDADOR”) las que se especifican en el Anexo “E” que firmado de aceptacion por las partes se anexa al presente contrato formando parte del mismo. A. LESSOR at LESSOR’s own cost and expense has constructed in the Land Surface, in compliance with all applicable regulations, including but not limited to Health and Hygiene and with the Industrial Park Regulations, a copy of which, signed by the parties is attached hereto as Exhibit “D”, the improvements referred to in Recital III;. The Leased Property will feature a series of “Improvements”, to be understood as the structural installations, machinery, appliances, furniture and instruments available inside or outside the Duna Building, among which will be provided by LESSOR (“LESSOR’s Improvements”) the specified in Exhibit “E”, that duly accepted and executed by the parties is attached hereto and made a part hereof. B. En caso de que el ARRENDATARIO requiera que el ARRENDADOR lleve a cabo cualesquier construcción o mejoras fuera de las definidas como las Mejoras del ARRENDADOR en la Propiedad Arrendada, dichas mejoras serán negociadas caso por caso y sujetas a un Contrato de Construcción adicional, mismo que se agregara al presente bajo el Anexo consecutivo correspondiente y para efectos del presente se denominarán las “Mejoras Contractuales”. B. In the event that LESSEE requires LESSOR to perform any construction or improvements beyond the scope of LESSOR’s Improvements upon, such Improvements will be negotiated on a case by case basis and subject to a separate Construction Agreement, Which will be added to this Agreement to form part hereof, and which shall be identified with the corresponding Exhibit number and for purposes of this Agreement shall be identified as Contractual Improvements. C.Las Mejoras Contractuales, o cualquier mejora autorizada por el ARRENDADOR, que incremente la superficie rentable dentro de la Propiedad Arrendada, es decir, que aumente la superficie utilizable dentro de la Propiedad Arrendada, cualquiera que sea su naturaleza, incluyendo pero no limitado a mezzanine, cafeteria, ampliacion de oficinas, almacenes, laboratorios, cuartos de máquinas, planta de producción y espacio de estacionamiento en adicion al espacio de estacionamiento asignado a la Propiedad Arrendada definida inicialmente, será considerada por las partes como superficie rentable, y por consiguiente como parte de la Propiedad Arrendada bajo este Contrato, por lo cual el valor de renta de la misma sera negociado oportunamente por el ARRENDADOR y el ARRENDATARIO, considerando la superficie, su naturaleza, materiales de construccion y acabados de la misma segun su destino. En cualquier caso, las anteriores precisiones y cualesquier otras necesarias acordarán por escrito que, firmado por las partes se agregará al presente bajo el Anexo consecutivo correspondiente. C. The Contractual Improvements, or any improvement authorized by LESSOR that increases the leasable area within the Leased Property, meaning those ones that increase the usable area within the Leased Property, whatever its nature, Including but not limited to a mezzanine, cafeteria, expansion of offices, warehouses, lab rooms, machinery rooms, production floor; and parking space in addition to that parking space allocated within the initially defined Leased Property, will be considered by the parties as leasable area, and thus part of the Leased Property under this Agreement, for which rent value will be timely negotiated by LESSOR and LESSEE, considering the surface, its nature, construction materials and furnishings of the same, considering its purpose. In any event, all such precisions and others necessary shall be agreed to by means of a written document that, executed by the parties shall be attached hereto as the corresponding consecutive Exhibit to this Agreement to form part hereof. D. Mejoras del Arrendatario. Cualquier otra mejora autorizada por el ARRENDADOR y que no sea Mejora Contractual según se identifica en el presente, será regulada por los lineamientos aplicables en cada caso, según se requiere y contiene en el Reglamento del Parque Industrial. D. Tenant Improvements, Any other improvements authorized by LESSOR and that are not Contractual Improvements as identified herein, shall be governed by the guidelines applicable for each case, as required and contained in the Industrial Park Regulations. E. Cualquier otra mejora adicional realizada tanto por el ARRENDADOR como por el ARRENDATARIO, deberá cumplir con las leyes, reglamentos y decretos Federales, Estatales y Municipales en materia de construcción y cualquier mandato aplicable al ARRENDATARIO. E. Any additional improvement executed either by LESSOR and/or LESSEE shall comply with all Federal, State and Municipal laws, regulations and ordinances, regarding construction and any applicable ordinances of LESSEE. F. El ARRENDADOR se reserva el derecho a utilizar los techos de la Propiedad Arrendada para alojar instalaciones y/o estructuras tales como antenas, paneles solares o estructuras de otro tipo; mismas que en ningún caso interferirán con las actividades y la operatividad del ARRENDATARIO, ni pondrán en riesgo los bienes, empleados, agentes, comisionistas, invitados o contratistas del ARRENDATARIO. F. LESSOR reserves itself the right to use the roofs of the Leased Property to accommodate facilities and/or structures such as antennas, solar panels or other structures; same which in no case will interfere with the activities and the operation of the LESSEE, nor will put at risk the goods, employees, agents, commissioners, guests or contractors of the LESSEE. 6 G. Las partes acuerdan que atendiendo a los requerimientos y necesidades especificas del ARRENDATARIO, el ARRENDADOR concede en este acto al ARRENDATARIO la disponibilidad de un presupuesto hasta por la cantidad máxima de $1’000,000.00 Dólares (Un millón 00/100 de Dólares, Moneda de Curso Legal en los Estados Unidos de América), mas el Impuesto al Valor Agregado, para el financiamiento de Mejoras Adicionales a la Propiedad Arrendada (“Mejoras Adicionales del ARRENDADOR”), mismo que podrá ser utilizado o no utilizado por el ARRENDATARIO, total o parcialmente según sus necesidades. Este presupuesto se podrá utilizar en cualquier momento por el ARRENDATARIO a partir de la firma del Arrendamiento hasta el 1 de octubre de 2018 (arrendamiento del Cuarto Módulo). G. The parties agree that according to the requirements and specific needs of LESSEE LESSOR grants in this act to LESSEE the availability of a financing budget of up to the\ maximum amount of US $1’000,000.00 Dollars (One million 00/100 Dollars, Legal Currency of the United States of America), plus the corresponding Value Added Tax, for the financing of Additional Improvements to the Leased Property (hereinafter “LESSOR’s Additional Improvements”), same budget that can be used or not be used by LESSEE, totally or partially according to its needs. This budget may be used at any time by LESSEE from the execution of the Lease until October1, 2018 (lease of the Fourth Module). Dichas Mejoras Adicionales del ARRENDADOR serán exclusivamente mejoras a la Propiedad Arrendada y no mejoras para la producción o procesos del ARRENDATARIO, por ello estarán limitadas a oficinas administrativas, cafeteria, baños de producción, alumbrado en almacén, luces en muelles, o mejoras similares para beneficio de la Propiedad Arrendada y mismas que en ningún momento pasarán a propiedad del ARRENDATARIO. Said LESSOR’S Additional Improvements will be exclusively improvements to the Leased Property and not improvements for the production or processes of LESSEE, therefore will be limited to Administrative offices, cafeteria, production restrooms, warehouse lighting, lights on docks or any similar improvement for the benefit of the Leased Property, same that shall in no case, become the property of LESSEE. Ambas partes acordarán por escrito, qué mejoras serán construidas en la Propiedad Arrendada, asi como el precio de los trabajos a ejecutarse, todo dentro del presupuesto de $1’000,000.00 Dólares (Un millón 00/100 de Dólares, Moneda de Curso Legal en los Estados Unidos de América) señalado anteriormente. El ARRENDADOR realizará la contratación de las labores de ejecución de las mejoras, lo cual por lo que respecta a las mejoras diversas al Sistema Contra Incendios del edificio, asi como a la Subestación Eléctrica y al Sistema de Aire Acondicionado del primer módulo a ocupar que fueron requeridos por el ARRENDATARIO, se realizará previa validación del ARRENDATARIO de las propuestas que le presente el ARRENDADOR haciendo uso de su padrón de contratistas y proveedores, siempre que estas sean competitivas en costo, calidad y tiempos de entrega; Si el ARRENDATARIO no estuviese conforme con las propuestas presentadas podrá optar por elegir a contratista de su elección, caso en el que el ARRENDATARIO deberá vigilar la calidad de las mejoras asi como llevar a cabo las reclamaciones de garantias que resulten necesarias, aspectos de dichas mejoras que en ese caso no serian responsabilidad del ARRENDADOR. Al concluirse la obra, el ARRENDADOR deberá solicitar y obtener del ARRENDATARIO una certificación de terminación de obra. Concluida la vida úitil de las Mejoras Adicionales del ARRENDADOR, el ARRENDATARIO podrá optar por solicitar al ARRENDADOR financiamiento para el reemplazo de las mismas o por reempiazarlas con recursos propios. Both parties will agree in writing, which improvements will be constructed on the Leased Property, as well as the price of the works to be executed, all within the US $1’000,000.00 Dollars (One million 00/100 Dollars, Legal Currency of the United States of America) budget referred to above. LESSOR will conduct the contracting of the works for execution of the improvements, in the understanding that, with respect to improvements other than the Fire Deterrent System for the building, as well as the Electrical Substation and the Air Conditioning System for the first module to be occupied, will be executed with the prior validation from LESSEE of the proposals presented by LESSOR making use of its database of contractors and suppliers, as long as these are competitive in cost, quality and delivery times. If LESSEE does not agree with the proposals presented, LESSEE shall be able to select a contractor of its choosing, in which case LESSEE shall inspect the quality of the improvements and also make any claim of warranties that might be needed. Upon completion of the work, LESSOR must request and obtain an acknowledgement of successful completion from LESSEE. Once the life span of the LESSOR’s Additional Improvements has ended, LESSEE may choose to request LESSOR financing for to replace such improvements or to replace them with its own resources. 7 Las Mejoras Adicionales del ARRENDADOR no podrán exceder en valor al presupuesto señalado anteriormente y serán pagadas al ARRENDADOR por el ARRENDATARIO en amortizaciones mensuales pagaderas junto con la Renta Base, mismas que serán calculadas para ser cubiertas en 10 (diez) años, agregando un costo por financiamiento del 8% (ocho por ciento anual) de interés anual (en lo sucesivo referidos conjuntamente como los “Gastos de Mejoras del ARRENDADOR”) conforme se describe en el Anexo “F”. El ARRENDADOR conviene que el ARRENDATARIO llevará a cabo una revisión final de las especificaciones para los sistemas de aire acondicionado y electricidad identificados en el Anexo F para determinar si llenan los requisitos del ARRENDATARIO. Si, con base en esta revisión, el ARRENDATARIO solicita una modificación a dichas especificaciones que afecte el costo y/o tiempo de entrega y, tanto el ARRENDADOR como el ARRENDATARIO, están de acuerdo con tales cambios, entonces firmarán un adenda respecto al Anexo F y la Renta Adicional será modificada de conformidad. The LESSOR’S Additional Improvements shall not exceed in value the budget defined above and will be paid to LESSOR by LESSEE in monthly installments along with the Base Rent, same to shall be calculated to be paid in 10 (Ten) years, and adding a financing cost of 8% (eight percent) of annual interest, (hereinafter collectively referred to as the “LESSOR’s Improvements Expense”) as described in Exhibit “F”. LESSOR agrees that LESSEE will conduct a final review of the specifications for air-conditioning and electrical work identified in Exhibit “F” in order to determine if they suit LESSEE’s needs. If, based on such review, LESSEE requests changes in the specifications that affect the cost and/or completion timeline, and LESSOR and LESSEE mutually agree to such changes, then an addendum to Exhibit F will be executed by the parties and the Additional Rent shall be modified accordingly. Los Gastos de Mejoras del ARRENDADOR serán pagados en 120 (Ciento veinte) amortizaciones que deberán ser cubiertas por el ARRENDATARIO al ARRENDADOR en calidad de Renta Adicional por Mejoras (la “Renta Adicional”) mensualmente durante el Término Inicial, junto con la Renta Base, por la cantidad que se determine en el addendum correspondiente. La Renta Adicional no estará sujeta a actualización anual según se detalla en la Cláusula IV, aunque si estará sujetaa las mismas penalidades por pago tardío que la Renta Base. The LESSOR’s Improvements Expense will be covered in 120 (One hundred and twenty) amortizations, therefore LESSEE shall to pay to LESSOR an Additional Rent for Improvements (the “Additional Rent”) on a monthly basis during the Initial Term, together with the Base Rent for the amount determined in the corresponding addendum. The Additional Rent will be not subject to the annual increase detailed in Clause IV, but it will be subject to the same late payment fees established for the Base Rent. En el suceso de que el ARRENDATARIO ejercite su derecho de prorrogar el término de arrendamiento por un periodo que exceda al necesario para cubrir los Gastos de Mejoras del ARRENDADOR, el ARRENDATARIO ya no deberá de continuar pagando la Renta Adicional, regresando únicamente al pago de la Renta Base por el resto del Término de Arrendamiento. In the event that LESSEE exercises its right to extend the Lease Term for a period that exceeds the necessary term to cover the LESSOR’s Improvements Expense, LESSEE will no longer continue paying the Additional Rent, returning to the payment of only the Base Rent for the rest of the Lease Term. En caso de que este Contrato de Arrendamiento sea concluido antes de que el ARRENDADOR haya cubierto los Gastos de Mejoras del ARRENDADOR, el ARRENDATARIO pagará al ARRENDADOR el importe no-recuperado (Calculado de restar a las 120 amortizaciones de por los Gastos de Mejoras del ARRENDADOR el número de amortizaciones pagadas como Renta Adicional hasta la fecha de terminación) junto con la última renta mensual pagadera, sin necesidad de requerimiento formal alguno. In the event this Lease Agreement is terminated before LESSOR has fully covered the LESSOR’s Improvement Expense, LESSEE shall pay LESSOR the un-recouped amount (Calculated by deducting from the 120 amortizations of the LESSOR’s Improvement Expense the number of amortizations paid as Additional Rent as of the termination date) along with its last payment of monthly rent, without the need of special request. 8 H. Adicionalmente a lo establecido en la letra que antecede, el ARRENDADOR ha concedido al ARRENDATARIO la cantidad de $200,000.00 Dólares (Doscientos mil Dólares, Moneda de Curso Legal en los Estados Unidos de América) para el exclusive fin de mejoramiento del sistema contra incendios del edificio; la cantidad excedente del costo del sistema contra incendios será aportada por el ARRENDADOR y pagada por el ARRENDATARIO mediante una Renta Adicional que será calculada, cubierta y sancionada bajo las mismas reglas previstas en la sección anterior de esta Cláusula respecto a los Gastos de Mejoras del ARRENDADOR. H. Additionally to what was granted in the previous letter, LESSOR has granted LESSEE the amount of $200,000.00 Dollars (two hundred thousand Dollars, Legal Currency of the United States of America) for the exclusive purpose of improving the Fire Deterrent System of the building; the exceeding amount of the cost of the Fire Deterrent System will be paid by LESSOR and paid by LESSEE as an Additional Rent that will be calculated, covered and sanctioned under the rules provided in the previous section of this Clause regarding the LESSOR’s Improvement Expense. El ARRENDATARIO será responsable del mantenimiento del Sistema Contra Incendios, debiendo mantener una bitácora de mantenimiento a disposición del ARRENDADOR incluyendo comprobantes de haber realizado el mantenimiento del mismo en la forma y periodicidad necesaria conforme al proveedor y las garantías del sistema. LESSEE will be responsible of the maintenance of the Fire Deterrent System, having to keep a maintenance log at LESSOR’s disposition, including evidence of having executed its maintenance in the form and regularity necessary according to its supplier and the warranties of the system. III.- TÉRMINO DEL ARRENDAMIENTO Y FECHA DE INICIO DE VIGENCIA. III. LEASE TERM AND COMMENCEMENT DATE. A. Contrato de Arrendamiento. Este Contrato estará en vigor desde la fecha de su suscripción y continuará vigente hasta que sea terminado en la forma prevista en el presente. La expresión “Término de Arrendamiento” según se utiliza de aquí en adelante, significará el período completo de ocupación del inmueble arrendado. A. Lease Agreement. This Lease Agreement shall be effective from the date of execution hereof until the same is terminated as provided hereinafter. The complete period of tenancy of the Leased Property shall be referred to hereinafter as the “Lease Term”. B. Término. El término inicial de arrendamiento (“Término Inicial”) será forzoso para las partes y comenzará el día 1 de septiembre de 2015, misma fecha que será considerada y denominada en lo sucesivo como “Fecha de Entrega” y terminará el día 30 de Septiembre de 2028. Los Pagos por concepto de renta empezaran a correr a partir del 1 de enero de 2016, misma fecha que será considerada y denominada en lo sucesivo como “Fecha de Inicio”. De conformidad con lo anterior, EL ARRENDATARIO gozará de la Ocupación Benéfica (en lo sucesivo la “Ocupación Benéfica”) de la Propiedad Arrendada del 1 de septiembre de 2015 al 1 de enero de 2016 sin la obligación del pago de renta. El Término Inicial del Arrendamiento es obligatorio para las partes. B. Term. The initial term of this lease (“Initial Term”) will be mandatory for the parties and shall commence on September 1, 2015, same date which shall be considered as and hereinafter referred to as “Possession Date” and shall end on September 30, 2028. Payment of rents will commence as of January 1, 2016, same date which shall be considered as and hereinafter referred to as the “Commencement Date” Accordingly, LESSEE will have Beneficia Occupancy of the Leased Property from September 1, 2015 to January 1, 2016, without the obligation of paying rent. The Initial Term of the Lease will be mandatory for the parties. 9 Las partes acuerdan que en la Fecha de Entrega levantaran un acta en los términos de la Cláusula I y que, en el suceso de que la Propiedad Arrendada no se encuentre en condiciones de ser entregada al ARRENDATARIO en la “Fecha de Entrega”, las fechas establecidas en el párrafo anterior serán trasladadas el mismo número de días que resulten necesarios para que inicie la Ocupación Benéfica del ARRENDATARIO y la “Fecha de Inicio”, comprometiéndose las partes desde este momento a celebrar un Addendum a este Contrato de Arrendamiento en el cual se hagan constar las nuevas fechas bajo las que se regirá este contrato. The parties agree that on the Possession Date prepare minutes evidencing delivery in the terms of Clause I and that, in case the Leased Property is not in conditions to be delivered to LESSEE on the “Possession Date”, the dates established in the previous paragraph will be moved the same number of days that are required for the beginning of LESSEE’s Beneficial Occupancy and the Commencement Date, agreeing the parties from this moment to execute an Addendum to the Lease Agreement to fix the new dates that will govern this agreement. C. Año de Arrendamiento. El término “Año de Arrendamiento” según se utiliza de aqui en adelante, significará un periodo de doce (12) meses consecutivos completos de calendario. El primer Año de Arrendamiento comenzará en la fecha de Inicio. Cada Año de Arrendamiento posterior, comenzará a partir del primer aniversario del primer Año de Arrendamiento. C. Lease Year. The term “Lease Year” as used herein, shall mean a period of twelve (12) consecutive full calendar months. The first Lease Year shall begin on the Commencement Date Each Lease Year thereafter, shall commence upon the first anniversary of the First Lease Year. D. Opción para Prorrogar. El ARRENDATARIO tiene la opción de solicitar la renovación del Contrato de Arrendamiento en los términos, condiciones y rentas establecidos en el presente, por dos (2) periodos adicionales minimo de cinco (5) años cada uno(“Prórroga”), mediante aviso por escrito dado al ARRENDADOR con no menos de ciento ochenta (180) dias naturales de anticipatión al vencimiento del Término Inicial de este Contrato de Arrendamiento o su Prórroga, según sea el caso, siempre y cuando el ARRENDATARIO esté al corriente en el pago de la renta y cualesquier otra obligación a su cargo en los términos del presente Contrato. Las partes convienen que por falta de notificatión en tiempo y forma para ejercer la Prórroga aqui referida, se entiende que el ARRENDATARIO no tiene intención de extender el Término del Arrendamiento y en consecuencia, el ARRENDATARIO, sin que el ARRENDADOR se lo requiera, habrá de proceder, inmediatamente después de la expiración del Término Inicial o de su Prórroga, según sea el caso, a desocupar la Propiedad Arrendada sin mayor trámite que lo establecido en este contrato. D. Option To Extend. LESSEE shall have the right to request the extension of the term of this Lease Agreement upon the terms, conditions and rents set forth herein, for two (2) additional period of a minimum of five (5) years each, (“Extended Term”), by giving written notice to LESSOR not less than one hundred and eighty (180) calendar days prior to the expiration of the Initial Term of this Lease Agreement or its Extended Term, as the case may be, so long as LESSEE is not then in default in payment of rent or of any other obligation hereunder. The parties hereby agree that by the lack of timely and formal notice to exercise the Extended Term herein referred, is understood that LESSEE does not intend to extend the Lease Term and consequently, LESSEE shall, upon expiration of the Initial Term or the Extended Term, as the case may be, immediately proceed to leave the Leased Property without LESSOR having to request and with no further proceeding than that herein contained. La cuota de Renta Base en caso de prórroga será establecida en base a una renta justa de mercado prevaleciente en la zona industrial donde se ubica la Propiedad Arrendada (Submercado de “El Florido” en Tijuana, Baja California, México) para edificios equiparables y entorno industrial equiparable. La cuota de renta justa de mercado será definida como la renta a la fecha de renovación para espacios vacantes en edificios de calidad y antigüedad comparable (construidos entre los años 2014 y 2016) para arrendatarios de dimensiones similares, calidad crediticia y prestigio, considerando a su vez, el tipo y plusvalia del Complejo o Parque Industrial donde se ubiquen y que el edificio cuente con un sistema contra incendios valuado en la cantidad de US$ 200,000.00 Dólares. La cuota de renta justa de mercado deberá de considerar en su determinación todas las disposiciones de arrendamiento comparables, incluyendo pero no limitándose, a las disposiciones de mercado para subsidios de mejoras, los costos de adquisición de arrendatarios, comisiones, renta gratuita, otras concesiones de arrendamiento, plazo de arrendamiento, escalas en la tasa de arrendamiento y gastos de operación e impuestos. La renta base determinada para la prórroga se ajustará anualmente, durante el término de la misma, de la forma prevista para el término inicial. The Base Rent rate in case of an extension will be established according to the prevailing fair market rental rate in the industrial zone where the Leased Property its located (Submarket of “El Florido” Industrial Zone in Tijuana, Baja California, México) for similar buildings. The fair market rental rate shall be defined as the rental rate at the time of lease renewal for vacant space in buildings of comparable quality and age (built between the years 2014 and 2016) for tenants of similar size, credit quality and prestige, considering also, the type and added value of the Industrial Park or Complex where its located and that is equipped with a fire deterrent system valued in US $200,000.00 Dollars. The prevailing market rental rate shall consider in its determination all comparable lease provisions, including but not limited, to the market provisions for improvement allowances, tenant procurement costs, commissions, free rent, other lease concessions, lease term, lease rate escalations and operating expenses and taxes. The base rent determined for the extension will be increased annually, during such extension, as provided for every anniversary during initial term. 10 Cualquier desavenencia que deriven respecto de la determinación de la cuota de renta justa de mercado y no pueda ser resuelta por las partes después de esfuerzos razonables y con por lo menos 120 (ciento veinte dias) previos al inicio de la prorroga correspondiente, podrá ser resuelta definitivamente según lo acuerden las partes: (i) mediante la intervención del Broker (agente inmobiliario) que participó en la negociación de este contrato; o, (ii) de acuerdo con las Reglas de Arbitraje del Centro de Arbitraje de México (CAM), por un árbitro nombrado conforme a dichas Reglas el lugar de arbitraje será en la Ciudad de Tijuana, Baja California; el procedimiento será ejecutado en idioma español; los costos del arbitraje correrán en partes iguales entre las partes y el derecho aplicable será el marcado por el Código Civil Federal de México. Any disputes arising in connection with the determination of the Fair Market Rental Rate and that could not be resolved by the parties after reasonable efforts and with at last 120 (one hundred and twenty days) prior to the initiation of the corresponding renewal, could be settled as the parties agree: (i) with the intervention of the Broker that participated in the negotiation of this agreement, or, (ii) under the Rules of Arbitration of the Arbitration Center of Mexico (CAM) by one arbitrator appointed in accordance with the said Rules; the place of arbitration shall be the City of Tijuana, Baja California; the proceeding shall be executed in the Spanish language; the cost of the Arbitration will be charged in equal parts between the parties and the substantive law applicable will be the given by the Federal Civil Code of México. IV. RENTA. IV. RENT. A. Renta Base. A partir del 1ro de enero de 2016, como “Renta Base” por el arrendamiento de la Propiedad Arrendada, el ARRENDATARIO pagará mensualmente al ARRENDADOR la cantidad de US$ 0.42 Dólares (Cero punto cuarenta y dos Dólares, moneda de curso legal en los Estados Unidos de América) por pie cuadrado de Superficie Arrendable, más el Impuesto al Valor Agregado que resulte aplicable al momento de pago, pagaderos mensualmente por adelantado al ARRENDADOR en el domicilio del ARRENDADOR. A. Base Rent. As from January 1st, 2016, as “Base Rent” for the Lease of the Leased Property during the Initial Term hereof, LESSEE shall pay to LESSOR the monthly amount of US$ 0.42 Dollars (Zero point forty two Dollars, Legal Currency of the United States of America) per square feet of Leasable Area, plus the corresponding Value Added Tax (IVA by its Spanish acronym) at the moment of payment, payable in advance on a monthly basis to LESSOR in LESSOR’s address. En consecuencia y según lo acordado por las partes en la Cláusula I que antecede, la Renta Base que pagará el ARRENDATARIO a la “Fecha de Inicio” del presente Contrato de Arrendamiento por la Superficie Arrendable inicial de 34,444.00 pies cuadrados, será la equivalentes a US$ 14,466.48 Dólares (Catorce mil cuatrocientos sesenta y seis Dólares 48/100, Moneda de Curso Legal en los Estados Unidos de América); más el Impuesto al Valor Agregado que resulte aplicable al momento de pago; pagadera mensualmente por adelantado al ARRENDADOR en el domicilio del ARRENDADOR. As consequence and according to what was agreed by the parties in the preceding Clause I, the base rent that will be paid by LESSEE at the Commencement Date, of this Lease Agreement for the initial Leasable Area of 34,444.00 square feet, will be equivalent to US$ 14,466.48 Dollars (Fourteen thousand four hundred and sixty six Dollars 48/100, Legal Currency of the United States of America), plus the corresponding Value Added Tax (IVA by its Spanish acronym) at the moment of payment, payable in advance on a monthly basis to LESSOR in LESSOR’s address. Si la referida Renta Base no se pagare dentro de los primeros 10 (diez) dias naturales del mes en que son debidos, el ARRENDATARIO incurre en mora y en este acto se obliga a pagar como interés moratorio, el 10% (diez por ciento) mensual sobre el importe que corresponda. If Base Rent is not paid within the first 10 (ten) calendar days of the month in which they are due, LESSEE will be in delinquency of payment and hereby is bound to pay a 10% (ten per cent) monthly late payment fee applicable to the corresponding amount. La Renta Base será ajustada anualmente conforme se define más adelante en esta Clausula, en cada aniversario de la Fecha de Inicio. The Base Rent shall be adjusted annually in accordance with the Index, as defined in this Clause, on each anniversary of the Commencement Date. 11 B. Cuota de mantenimiento. El ARRENDATARIO en este acto acepta y se obliga a pagar una cuota de mantenimiento de la Propiedad Arrendada, a razón de US$ 0.0266 Dólares (Cero punto cero, dos, seis, seis Dólares Moneda de los Estados Unidos de América) por pie cuadrado de Superficie Arrendable, que al inicio de este Contrato de Arrendamiento por el área inicial de 34,444.00 pies cuadrados, ascienden a US $688.88 Dólares (Seiscientos Ochenta y Ocho Dólares 00/100, Moneda de Curso Legal en los Estados Unidos de América), más el correspondiente Impuesto al Valor Agregado. El pago del mantenimiento será aplicable a áreas comunes por: jardinería, alumbrado, mantenimiento de calles, acceso controlado al Parque Industrial y recolección de basura en las calles principales. B. Maintenance Fee. LESSEE hereby agrees and is bound to pay a monthly maintenance fee for the Leased Property, at the rate of US $0.0266 Dollars (Zero point zero, two, six, six Dollars, Legal Currency of the United States of America) per square foot of Leasable Area, which at the commence of this lease for the initial area of 34,444.00 square feet, amounts to US$688.88 Dollars (Six Hundred Eighty Eight Dollars 88/100, Legal Currency of the United States of America), plus the corresponding Value Added Tax. The Maintenance Fee shall be applicable to common areas for: landscaping, lighting, street up-keep, security guards in the Industrial Park controlling Park access and main street litter removal. La cuota de mantenimiento se pagará a partir de la Fecha de Inicio, por anticipado, conjuntamente con la Renta Base que corresponda dentro de los primeros diez (10) dias de cada mes en el que dicha cuota de mantenimiento es debida. Dicha cuota de mantenimiento también será ajustada anualmente conforme al Índice definido en esta Cláusula, en cada aniversario de la Fecha de Inicio. The maintenance fee will be payable starting on the Commencement Date in advance, jointly with the corresponding Base Rent, no later than the 10th (tenth) calendar day of each month in which the maintenance fee is due. Such maintenance fee shall also be adjusted annually in accordance with the Index defined on this Clause on each anniversary of the Commencement Date. Al igual que la renta, la falta de pago oportuno de la cuota de mantenimiento dentro de los primeros 10 (diez) dias naturales de cada mes en el que es debida, causará de inmediato que el ARRENDATARIO incurra en mora, quien en este acto se obliga a pagar como interés moratorio, el 10% (diez por ciento) mensual sobre el importe que corresponda. As rent, untimely payment of any maintenance fees within the first 10 (ten) calendar days of each month in which they are due, will immediately cause LESSEE to be in delinquency of payment, and hereby is bound to pay a 10% (ten percent) monthly late payment fee applicable to the corresponding amount. C. El pago se hará en Dólares, moneda de los Estados Unidos de América, mediante depósito directo, electrónico o transferencia en el domicilio de la siguiente institución de crédito o del cesionario de los derechos del ARRENDADOR, en los términos de este Contrato de Arrendamiento o en el domicilio del ARRENDADOR, conforme a los siguientes datos: C. Payment will be performed in Dollars, currency of the United States of America, by means of direct or electronic deposit, or wire transfer in the address of the following credit institution or of the assignee of LESSOR’s rights derived under the terms of this Lease Agreement or in the address of LESSOR as per the following information: HSBC México, S.A., Institución Filial del grupo Financiero HSBC (en lo sucesivo, “HSBC”). HSBC México, S.A., Branch of Grupo Financiero HSBC (hereinafter, “HSBC”) Titular: Industrias Asociadas Maquiladoras, S.A. de C.V.
